 474DECISIONSOF NATIONALLABOR RELATIONS BOARDGolden Arrow DairyandSalesdrivers,Helpers & DairyEmployees, Local Union 683,International Broth-erhood of Teamsters,Chauffeurs,Warehousemen& Helpers of America.Case 21-CA-9876December 8, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn August 26, 1971, Trial Examiner George H.O'Brien issued the attached Decision in this proceed-ing. Thereafter, Respondent filed exceptions and theGeneral Counsel filed cross-exceptions and a brief inanswer to Respondent's exceptions and in support ofhis cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Golden Arrow Dairy, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's recommended Order.1The Respondent has excepted to certain credibility findings made bythe trial Examiner. It is the Board's established policy not to overrule aTrial Examiner's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrect.Standard Dry Wall Products, Inc.,91 NLRB 544,enfd. 188 F 2d 362 (C.A. 3). We have carefully examined the record andfind no basis for reversing his findings.TRIAL EXAMINER'S DECISIONANDORDER SEVERING CASES ANDREMANDING REPRESENTATIONPROCEEDING TO THE REGIONALDIRECTORSTATEMENT OF THE CASEGEORGEH. O'BRIEN,Trial Examiner: On July 7, 1971, a1The posthearing motion of the General Counsel to correct thestenographic transcript is granted.hearingwas held in the above-entitled matters in SanDiego, California. The complaint, issued April 28, 1971, isbased on a charge filed March 11, 1971, by Salesdrivers,Helpers & Dairy Employees, Local Union 683, Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemen& Helpers of America, herein called' the Union, and allegesviolationsof Section 8(a)(1) of the National LaborRelationsAct by Golden Arrow Dairy, herein calledRespondent.On January 15, 1971, Respondent and Union enteredinto an agreement' for consent election (21-RC-12045)pursuant to Section 102.62(a) of the Board's Rules andRegulations thereby agreeing that "the rulings anddeterminations by the regional director of the resultsthereof shall be final..... On April 30, 1971, the RegionalDirector ordered that a hearing be held on objections bythe Union to conduct of the Employer affecting the resultsof the consent election, that the hearing on said objectionsbe consolidated with the hearing on complaint theretoforeissued,and that at the conclusion of the consolidatedhearing,Case 21-RC-12045 be remanded to him forfurther proceedings.Upon the entire record' in these proceedings, includingmy observation of the witnesses and after due considerationof the posthearing briefs, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a California corporation engaged in theoperation of a wholesale and retail dairy, with its principaloffice and plant located in San Diego, California, andbranches in Vista and Chula Vista, California. Respondentannually sells products valued in excess of $500,000 andannually receives supplies valued in excess of $3,000shipped from points located outside the State of California,directly to its Californiafacilities.II.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICES ANDCONDUCT OF EMPLOYER ALLEGED BY UNION TOHAVE AFFECTED RESULTS OF ELECTIONA.The IssuesThe complaint alleges in material substance:1.Respondent through its production manager, EliBarnhard, (a) Threatened employees with dischargebecause they supported the Union, (b) Threatenedemployees with loss of employment and other reprisals inthe event, they selected the Union as their collective-bargaining representative, (c) Threatened to suspendemployees because of their union membership, sympathies,and activities, and (d) Threatened to refuse to sign a194 NLRB No. 81 GOLDEN ARROW DAIRYcontract with the Union even if the employees selected theUnion as their collective-bargaining representative;2.Respondent through its assistant to the GeneralManager, Edward Hodge, promised benefits to employeesto induce them to forego their support of the Union;3.Respondent through Barnhard and its workingforeman, Ernest Becerra, restricted employees to their workstations because of their union membership, sympathies,and activities; and4.Respondent refused to compensate a union observerforworktime spent during the Board election, whilecompensating its own observer at the same election.B.Sequence of EventsChristian Labor Association was certified by the Board in1969 following an election in which Teamster's Unionparticipated.Respondent's contract with Christian LaborAssociation expired December 31, 1970.The Union's petition in 21-RC-12045 was filed January4, 1971. The agreement for consent election was approvedby the Regional Director on January 15, 1971, and theelectionwas conducted on February 17, 1971, in twoseparate bargaining units. Christian Labor, Associationdisclaimed interest and did not appear on the ballot. Therewere 81 eligible voters in Unit A and 13 in Unit B. Theelection in Unit A resulted in 34 votes for the Union and 47votes against the Union with no challenged ballots.On February 23 and 24, 1971, the Union filed 11 timelyobjections to the election in Unit A. Five of theseobjections were overruled by the Regional Director. Theacts described in the six remaining objections are the sameas those described in the complaint. No objections werefiled to conduct affecting the results of the election in UnitB.C.Statementsof ProductionManager BarnhardAlleged toConstituteInterference,Coercion, andRestraint1.The testimonyJames Michael Bennett had worked for Respondent since1964.EliBarnhard was hired as production managerSeptember 1, 1968. Barnhard was responsible for the workof about 35 employees, under three "working foremen" atRespondent's San Diego plant. Bennett testified:Q. , (By Mr. Litvack) Calling your attention to thetime period from January 4th, 1971 until February 17,1971, during this period, did you have any conversa-tionswithMr. Barnhard regarding the upcomingelection at the plant?A.Yes sir.Q.Approximately how many such conversationsdid you have?A.About five or six*[On January 4, 19711 We started talking about theUnion and the election and he told me that if the Unionwon that they would call us out on strike and that he,the company, could replace us with anybody they475wanted to and that they would be calling the men outon the job and, although they would be negotiating,theywouldn't sign a contract.Q.You mentioned that you had several otherconversationswithMr.Barnhard during this timeperiod. ...Do you recall the specific dates or times ofthese conversations?A.No.***Q.How long would these conversations last?A.About five or six minutes.Q.Would you state for the Trial Examiner whatwould be said during these conversations?A.Basically they were all the same as the firstconversation and that was that the men would be votingfor their jobs and they would never sign a contract andwhy didn't the, men see that.Under cross-examination Bennett testified:Q. (By Mr. McGrath) When you related theconversation [of January 4, 19711 is it not true that Mr.Barnhard had indicated to you that it was possible if theteamsters were elected that they could request a strikevote?A.Yes sir.Q.Did he not also indicate to you that if a strikevote was passed and if there was an economic strike thatthe Company might have the right to replace economicstrikers?A.He,didn't say economic strikers. He said theywould call us out on strike and he would replace anyoneout on strike.Q. If the Union was out on strike, the Companycould replace them?A.Yes sir.Q_Now these other conversations with Mr. Barn-hard, would you relate as completely as possible exactlywhat Mr. Barnhard said to you?A.As I recall, I had been eating, going to or fromlunch, and the time clock is by his office and he wouldsee you as you punch in or out and he would ask mehow I thought or what I thought about the Union, and Itold him that I was pretty sure that the Teamsters wouldwin and he would shake his head and say that he didn'tunderstand that and he would ask me if they didn'tunderstand that they were not going to sign and he saidthat they would negotiate, but that they wouldn't sign;and he said that the men just won't understand that.Q.During the period, Mr. Bennett, prior to theelection and for a brief time after the election, is it nottrue that you had many conversations with Mr.Barnhardwhere he cited you for your continualtardiness?A.Yes sir.Q.That, in fact, one time it became necessary for 476DECISIONSOF NATIONALLABOR RELATIONS BOARDMr. Barnhardto place youon a three-day suspensionis that younever told Mr. Bennett that a vote for thebecause of your tardiness?union was a vote for his job?A.Yes sir.A.Sir,Idon'tbelieve I made that remark to anyQ.After youreturnedfor duty,he againcited youman in my employment.for continual tardiness and ultimately issued a notice ofQ.So is it your testimony that you never made adischarge?remark that the men would be voting for their jobsduring the next election?A.My answerstill stands.A.Yes sir.Q.Now, Mr. Bennett, you have stated that Mr.Barnhard discussed with you that the Company wouldnever sign a contract. Is that the best of yourrecollection?A.Yes sir.Q. Is it not true that Mr. Barnhard discussed withyou that himself once had a business that he operated?A.Yes sir.Q. Is it not also true that he indicated that thebusiness had been unionized?A.Yes sir.Q.That he had experienced in his prior businesscertain economic reversals?A. I believe so, yes.Q. Is it not also true that what he stated to you wasbecause of his prior business experience and that he didnot know how the Company could compete in theindustry if it was unionized by this particular union?A.Yes sir.Q. Is it not also true that he never represented thatthis was management's opinion?A.No sir.Barnhard did not directly deny making any of thestatementsattributed to him by Bennett. Barnhardtestified:Q. (By Mr. McGrath) . . . Now, do you have anyrecollection on or about January 4th of having calledMr. Bennett into your office-be it the 3rd or 5th or6th-but somewhere around that time?A.No, I honestly don't recall. I do recall callinghim in and filling out some cards, but I don't recallcalling him into my office to discuss the union.Q.My question is: When he came in to fill out thecards [for new insurance forms] did the subject of theunion come up, if you have any recollection?A.Again, I don't remember.Q.Did you ever discuss the Union with Mr.Bennett?A.Of the men employed, I had just about everyonewalk up to me, and a number of them came inconcerned about their jobs, and came in to me anddiscussed the union. I might have discussed the Unionwith Jim Bennett, yes.Q.Do you have any recollection of ever telling Mr.Bennett that a vote for the company was a vote to keephis job, and a vote for the Union would be a vote to losehis job?A.Absolutely not.2.ConclusionsI find that Barnhard did say to Bennett, in substance, onone or more occasions, (1) that Respondent would not signa contract with the Union, (2) that the Union would strikeand strikers would be replaced, and (3) that the men wouldbe voting for their jobs in a Board-conducted election.Barnhard discussed the Union with "just about every one"of the employees under his supervision and had norecollection of any statement made to Bennett. Barnhard'sequivocal denial of the statement that "the men would bevoting for their jobs" is weakened by the sentence in hispretrial affidavit:Ido not recall ever making the specific statement thatthe men would be voting for their jobs to anyone.Barnhard's statement of anticipatory refusal to sign acontract violates Section 8(a)(1) of the Act.Webb Tractorand Equipment Co.,167 NLRB 383. Barnhard's statementsthat the Union would strike, that strikers would bereplaced, and that the men would be voting for their jobs,constitute a "coercive threat" ratherthanan "honestforecast," and violate Section 8(a)(1) of the Act.N.L.R.B. v.Gissel Packing Co.,395 U.S. 575, 616-620.D.Statement of AssistantManager Edward Hodge,Alleged ToBe a Promiseof BenefitHodge is one of theassistants to managementand is theson of one of the owners of Respondent. After the firstvotingsession,February 17, he had a brief conversationwith the Union's observer,Bennett, in the locker room.1.The testimonyBennett testified:Q. (By Mr. Litvack) ... what was said during thisconversation with Mr. Hodge?A. I asked him how he thought the election wasgoing to go and he told me he was confident thatmanagement was going to win and I told him I hadworked hard for the Teamsters to get them electedbecause I thought we needed representation. He saidthat even if we do win, meaning management, that wewould set up a Steering Committee and set upnegotiations and benefits for employees and I said ifthey did that, if they set up this Steering Committee towork things out, that I would be glad to serve on it; andhe said he would see about it.Q.(By Mr. Litvack) Mr. Barnhard, your testimonyQ. (By Mr. McGrath) I believe you testified thatMr. Hodge told you that the Company could set up a GOLDEN ARROW DAIRY477steering committee or a grievance committee. Is thatcorrect?A.He stated that they would set up a steeringcommittee if they won the election.Q. I ask you to think back. Is it not true that youraised the question to Mr. Hodge about whether or nottherewould be any form of grievance or steeringcommittee?A. I did not. That was the first I ever heard of it,that is, when he spoke of it to me.Q. Is it not true that you stated to Mr. Hodge thatthe main reason that you are for the Union was that theemployees needed a grievance committee?A. I stated that they needed a Union to make thedairy adhere to the things they signed in the contract.Q.Now, at this time, is it your best recollection thatyou made no mention of a grievance or steeringcommittee to Mr. Hodge?A. I did not.Q.Again directing your attention to Mr. Hodge'sstatement, is it not true that Mr. Hodge stated to youthat the company could not or would not set up agrievance committee among the employees whether ornot the Union won the election?A.That is not what he said.Edward M. Hodge testified that between 9 a.m. and 9:30a.m. on February 17, 1971, after the first half of the votingwas over:[Mr.Bennett] was already in the locker room whenIwalked in there, and he asked me how the election wascoming, and I'told him I wasn't at liberty to discuss it,and I wasn't sure. And he brought up the fact that hehad heard rumors that there was going to be a grievancecommittee formed, or something of that nature. I thinkhe stated that he wanted a union. He felt we ought tohave a union, because he stated you couldn't go tomanagement because we didn't have a grievancecommittee, or something of that nature. He asked me ifwe were going to have one whether they won or not, andI stated it wasn't the prerogative only of a union to havea grievance committee. We could have one without theunion. It wasn't necessarily a patent that they hadsomething of that nature.Q.Did you at any time tell Mr. Bennett that if thecompany was successful, or if the Union lost theelection, that management would institute a grievancecommittee.A.No, I did not.2.ConclusionBoth witnesses testified honestly to the best of theirrespective recollections.Iconclude,on the basis ofprobabilities,that the recollection of Hodge is the moreaccurate.Hodge'sstatement,as reported by himself,contains no promise of benefit and it is true that anemployer may have a grievance procedure(with appropri-ate safeguards)with or without a union contract.N.L.R.B.v.North American Aviation,Inc.,136 F.2d 898(C.A. 9,1943).E.Restriction of Employees to TheirWork Stations1.The testimonyHoward Lee Faber operated the Uniloy machine (whichmade plastic milk bottles) the silk screen printing machine(which printed the labels on the- bottles) and the bottle-fillingmachine on the day shift from 12 noon to 3:30 p.m.Robert Jasmund was hired in January 1971 and operatedthe bottling machine during the regular evening shift hoursof 3:30 p.m. to midnight. Faber who had been sent tomanagement training school by Respondent was directedto instruct Jasmund in the operation of the Uniloy. It wasexplained to Faber that from time to time, he should "goaway from the machine and keep an eye on him so that hewould learn the trade better." Faber's workday ended at8:30 p.m. Ernest Becerra was the working foreman on theevening shift and, from about 5 p.m., when Barnhardnormally left for the day, until midnight, was the onlyperson in the plant with any supervisory authority. In theagreement for consent election, approved by the RegionalDirector, working foremen were included in the bargainingunit, and Becerra voted in the election without challenge.Faber testified that he had many conversations withBecerra concerning the Union and the upcoming election.On Wednesday, February 3, 1971, between 8 p.m. and 8:35p.m.:Mr.Becerra made the remark that if the Teamstersgot in that Calori [Respondent's vice president andgeneral manager] would never negotiate. I know that.To this, my response was, and these remarks were madein a high tone of voice, I responded, "Would you like tosee it on black and white," and his response to me was,"No, I don't want to hear any more about it, and if Idid, I wouldn't believe it anyway."Faber further testified that on Friday, February 5, atabout 4 p.m. he was in the milkbox cooler to check on therun of homogenized milk for the day (away from hismachines):Mr.Becerra approached me and he said, "Howard,it is necessary for us to know where all our employeesare, so we will restrict you to your machine and you willstay there."To this, I replied, "Good. I will go to my machineand that way you will know where I am at all times"... I went to my machine and I remained there untillunch break.... When it was time for me to take mylunch break, I left my machine to report my absence toMr. Becerra and I raised my hand and I said, "Teacher,I am going to coffee...."*sFebruary 8th, at approximately 4:00 to 4:30 p.m. Iwas called in to Mr. Barnhard's office.... When Ientered the room and took my seat, Mr. Barnhard askedofme if I had an argument with Mr. Becerra over theunion, to which I replied, "Yes, sir."Then he informed me that Mr. Becerra also told himthat I made a nasty remark to him to which I replied,"Yes sir."At this point he informed me that he had given all of 478DECISIONSOF NATIONALLABOR RELATIONS BOARDhis foremen instructions to send any man home andgive him three days off for any snippy or nasty remarks.... This is where that conversation ended, and I askedMr. Barnhard if I could speak to him in private at whichtime he asked Mr. Becerra to leave. . . . Then Mr.Barnhard told me he was not interested inanypersonalproblems of mine and would talk to me only concerningthe operation of my machine or problems concerning it.At this point the conversation ceased and Mr. Barnhardmade this final remark; "Come to me after the electionand we will shake hands and be friends...." I askedhim if that was a promise and he said that was a promiseand from there I departed and I returned to my workstation.Becerra testified that one night in January Barnhardfound 95 percent of the staff upstairs and told Becerra thathe was supposed to see that all of his men were at theirstations in the plant. The following evening Becerra told themen on his crew, individually, that they should be at theirmachines. On the same evening, and before he instructedFaber to return to his machine.I received a complaint from Bob Jasmund. He was anew employee. He was working in on Uniloy andlearning the filler. He told me that Howard Faber waswalking away from his machine, Uniloy, and he was alittlenervous and I don't blame him for being a bitnervous because it is a pretty big machine,*****I reprimanded Howard because he was leaving hismachine, the Uniloy, and this led to Howard calling meas I was going by and he would raise his hand and hewould say, "Teacher." He had done this two or threetimes, so I told Howard, I think we better go see Mr.Barnhard, which we did. We both went in the officewith Barney. Barney proceeded to tell him that my wordthere was to be followed and that was it.Barnhard testified:Well, Ernie came to me, and it was approximatelyafter four o'clock, and he was very upset, and he hadtalked to Howard, and Howard was mocking him infront of the other men and making -a remark of"teacher". He had asked the man to stay on the job, andhe had been making flip remarks of "teacher" three orfour times to him and he was very shook up ... .Well I called Howard and Ernie both to my office. Iasked Ernie to bring Howard in. And' as best I canrecall, I tried to explain to Howard that I was holdingErnie responsible for the operation. He was the workingforeman.When he asked a man to do something, theman should attempt to do it. I didn't think it wasnecessary to make a flip remark, and it was definitely aflip remark calling him "teacher" three or four times.Q. (By Mr. McGrath) Prior to this conversationwithMr. Faber and Mr. Becerra had you given anyinstructions toMr. Becerra regarding the employees'staying at their work stations?A.Yes ... I can't exactly recollect what the timewas. It was definitely before this incident, but I did walkin there after eleven o'clock one night, and all of themen were sitting upstairs. They were due to go home attwelve o'clock. I waited until the next day, and I calledErnie in. I explained to Ernie that there was plenty ofwork to be done on the premises, and they were to workuntil twelve o'clock. I expected him as the workingforeman to know where these men are, and that when Icome in there I can ask him where these men are, and heis aware of what is going on.Q. (By Mr. Litvak) Isn't it a fact that during thisconversation withMr. Faber, and while Mr. Becerrawas present, that you told Faber,if he made any moreremarks like that, that he would be subject to being senthome?A.What remarks.Q.Snippy remarks.A.No. I think I told the man that he was to do asthe foreman told him to do, or he would be liable for athree-day suspension, as would any other man that wasunder Ernie's supervision.2.ConclusionBecerra's instruction to Faber to return to his workstationwas prompted by Barnhard's reminder, and byJasmund's complaint and by nothing else. Becerra andFaber had many arguments about the union, in one ofwhich Faber stated that "the Teamsters can bring in somehard guys from Chicago, and start a little something here."The fact that one of these arguments occurred shortlybefore Faber was directed to return to his machine and staythere was purely coincidental.F.Failure to Pay Bennett for Worktime Spent asObserver for Union at National Labor RelationsBoard Election1.The stipulationThe following stipulation was received:Employee James Bennett acted as the observer for theUnion during the conduct of the representation electionat Employer's plant at 2750 Burtz Street, San Diego,California between the hours of 4:00 o'clock a.m. and8:30 a.m. on February 17th, 1971. Employee Bennett'snormal work shift began at 4:00 o'clock a.m. and endedat 12:30 p.m. Employee Bennett was not paid for thefour and a half hour period in which he acted as theUnion observer and during which he did not performhis normal work duties. Employee Bennett was told notto punch in at 4:00 o'clock but, rather, at 8:30 a.m., thetime at which his duties in the election ended. EmployeeBennettwas only paid for the time he actuallyperformed his work for the Employer on February 17,1971 while those employees of the employer acting asobservers for the Employer during the conduct of theelectionwere paid for the time they spent in suchcapacity.2.ConclusionEmployees selected by- Respondent to act as observers at GOLDEN ARROW DAIRYthe Board-conducted election were performing a service forthe Respondent and were paid for the service. Bennett,while acting as an observer at the Board-conductedelection, was performing a service for the Union. Bennettoccupied a key position in Respondent's operation. He wasthe Uniloy operator, and it was necessary for the employerto pay his replacement, or to take the graveyard shiftworking foreman off supervision to maintain productionduring the first voting session. Bennett was not compelledto act as observer during his regular hours of work, and theUnion could have designated an off-duty employee. In asimilar situation, the Board has recently held that anemployer did not violate the Act when, after threeemployees had been subpoenaed by a union as witnesses ata Board Hearing, it failed to pay them for time lost, whilepaying the regular wages of employee witnesses called bythe employer.Electronic Research Co.,190 NLRB No. 143.The fact that the union in Electronic Research paid itswitnesses, and that there is no evidence in this record thatBennett was compensated by the Union, is a distinctionwithout a difference. The liability of an employer to makesuch payments should not be determined by the whim ofthe union.IV. ORDER SEVERING AND REMANDING CASE21-RC-12045The foregoing findings and conclusions are applicableboth to the Complaint in Case 21-CA-9876 and to theObjections to Election in Case 21-RC-12045. Pursuant tothe provisions of Sections 102.35 (h) and 102.62(a) of theBoard's Rules, and pursuant to the Regional Director'sorder of April 30, 1971, it is ordered that Case21-RC-12045 be severed from the instant proceeding andremanded to the Regional Director.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, as set forth above,occurring in connection with the operations of Respondentdescribed above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.VI. THE REMEDYIn order to effectuate the policies of the Act, I find that itisnecessary that the Respondent be ordered to cease anddesist from the unfair labor practices found and from likeor related invasions of the employees' Section 7 rights, andto take certain affirmative action including the posting ofappropriate notices.2 In the event no exceptions are filed as provided by Section 102 45 oftheRules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations,be adoptedby theBoard andbecome its findings, conclusions,and Order, and all objections theretoshall be deemed waived for all purposes.CONCLUSIONS OF LAW4791.Respondent is an employer within the meaning ofSection 2(2) of the Act engaged in commerce and in abusinessaffectingcommerce within the meaning ofSections 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By threatening employees with loss of employment inthe event they selected the Union as their collective-bargaining representative and by threatening to refuse tosign a contract even if the employees selected the Union astheir collective-bargaining representative Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 2ORDERRespondent, Golden Arrow Dairy, its officers, succes-sors, and assigns shall:1.Cease and desist from:(a) Threatening loss of employment or other reprisals todiscouragemembership in or activities on behalf of theUnion or any other labor organization.(b) Threatening to refuse to sign a collective-bargainingagreement with any labor organization designated orselected by its employees to be their exclusive collective-bargaining representative.(c)In any like or related manner interfering with,restraining, or coercing employees in the exercise of theright to self-organization, to form labor organizations, tojoin or assist the above-named Union or any other labororganization, to bargain collectively through representa-tivesof their own choosing and to engage in otherconcerted activities for the purposes of collective bargain-ing or other mutual aid or protection, or to refrain from anyor all of such activities.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its plant and facilities in San Diego, Vista, andChula Vista, California, copies of the attached noticemarked "Appendix" .3 Copies of said notice on formsprovided by the Regional Director for Region 21, afterbeing duly signed by an authorized representative ofRespondent, shall be posted immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said3 In the event that theBoard'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in thenotice reading "Posted byOrder of the National Labor RelationsBoard" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National LaborRelations Board" 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotices arenot altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for Region 21, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith .4IT ISALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.4In the event that thisrecommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read."Notifythe RegionalDirectorfor Region 9, in writing,within20 days fromthe date of thisOrder, what steps theRespondent has takento complyherewith "representative, and by threatening to refuse to sign acontract with said Union if it should be so selected:WE WILL NOT threaten any employee with loss ofemployment to discourage membership in or activitieson behalf of the above-named Union or any other labororganization.WE WILL NOT refuseto sign a contractwith any unionselectedby our employees to be their exclusivecollective-bargaining representative.WE WILL NOT unlawfullyinterferewith our employ-ees' union activities.GOLDEN ARROW DAIRY(Employer)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after atrial, that we violated Federal law by threatening employeeswith loss of employment if they selected Salesdrivers,Helpers & Dairy Employees, Local Union 683, Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemen& Helpers of America, as their collective-bargainingDatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions,may be directed to the Board's Office,Eastern Columbia Building, 849 South Broadway, LosAngeles, California 90014, Telephone 688-5254.